 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JORGE PALACIOS,                                    No. 2:17-cv-02500-TLN-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    KEVIN SMITH, et al.,
15                       Defendant.
16

17          Plaintiff Jorge Palacios, a state prisoner proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 30, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 20.) On

23   December 10, 2018, Plaintiff filed an untitled document that the Court construes as objections to

24   the Findings and Recommendations. (ECF No. 23.)

25          This Court reviews de novo those portions of the proposed findings of fact to which

26   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

27   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

28   to any portion of the proposed findings of fact to which no objection has been made, the Court
                                                        1
 1   assumes its correctness and decides the motions on the applicable law. See Orand v. United

 2   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4   Having carefully reviewed the entire file, the Court finds the Findings and Recommendations to

 5   be supported by the record and by the magistrate judge’s analysis.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1. The Findings and Recommendations, filed November 30, 2018 (ECF No. 20), are

 8   adopted in full;

 9          2. Plaintiff’s requests for a temporary restraining order or preliminary injunction (ECF

10   Nos. 15–18) are DENIED.

11          IT IS SO ORDERED.

12   Dated: October 4, 2019

13

14

15                                   Troy L. Nunley
                                     United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
